COMPANY CONTACT: Investor Relations Contact: Tony M. Shelby, Chief Financial Officer Linda Latman (212) 836-9609 (405) 235-4546 Lena Cati (212) 836-9611 The Equity Group Inc. FOR IMMEDIATE RELEASE LSB INDUSTRIES, INC. REPORTS RESULTS FOR THE 2010 FIRST QUARTER OKLAHOMA CITY, Oklahoma…May 6, 2010… LSB Industries, Inc. (NYSE: LXU) announced today results for the first quarter ended March 31, 2010.These results include $6.0 million of losses and start up expenses related to the chemical plant in Pryor, Oklahoma (“Pryor Facility”). First Quarter 2010 Results Compared to First Quarter 2009: · Net sales were $130.4 million compared to $150.2 million; · Operating income was $4.4 million compared to $19.4 million; · Net income was $1.7 million compared to $11.7 million; · Net income applicable to common shareholders was $1.4 million compared to $11.4 million; · Diluted earnings per common share were $.07 compared to $.51. Discussion of First Quarter of 2010: For the 2010 first quarter, the decline in net sales was primarily attributable to our Climate Control Business due to the continued weakness in commercial and institutional construction in the markets they serve. Operating income declined $15.0 million, including $3.5 million in our Climate Control Business and $10.8 million in our Chemical Business. The decline in Climate Control’s operating income was primarily attributable to a $4.0 million or an 18% reduction in gross profit due primarily to a 26% reduction in net sales.The decline in Chemical’s operating income was attributable to a number of variances, including: LSB Industries, Inc. News Release May 6, 2010Page 2 2010 Increase/(Decrease) vs. 2009 (inmillions) · Gross profit – agricultural products $( 3.4) · Gains from precious metals recoveries ( 2.1) · Higher margins in 2009 on firm sales commitments contracted at earlier dates and higher prices ( 1.7) · Timing of planned major maintenance ( 1.3) · Embedded loss on firm sales commitments – Pryor Facility ( 0.8) · Reduced losses – natural gas and ammonia contracts 0.8 · Other 0.5 Decreaseingross profit ( 8.0) · Increase in start up expenses – Pryor Facility($5.2 million in 2010 vs. $2.0 million in 2009) ( 3.2) · Insurance recoveries and other 0.4 Decrease in operating income $ (10.8) Consolidated pre-tax income in the first quarter of 2009 benefited from a $1.3 million gain from the extinguishment of debt as a result of acquiring $5.7 million of our 2007 Debentures at discounts to face value. Climate Control Business: Net sales for the Climate Control Business for the first quarter 2010 totaled $53.7 million, a 26% decrease from the first quarter of 2009 due primarily to reduced commercial and institutional construction activity. Despite the decline in sales, Climate Control’s gross margin as a percent of sales was 34.3% compared to 31.1% in the first quarter of 2009 with the improvement primarily related to product mix, i.e., a proportionately higher content of residential product sales and efficiency improvements in our large air handler, coil manufacturing and engineering and construction services businesses. Bookings of new product orders during the first quarter of 2010 were $54.2 million compared to $54.9 million in the first quarter of 2009 and $48.5 million for the fourth quarter of 2009.While new product orders for commercial products were down 8% from the same period one year earlier, there was a 30% increase in orders for residential products, consisting of geothermal heat pumps (“GHP”).At March 31, 2010, the backlog of confirmed customer product orders was $36.0 million compared to $32.2 million at December 31, Chemical Business: Net sales for the Chemical Business for the first quarter 2010, were $74.9 million, compared to $74.5 million for 2009. In terms of tons shipped, sales of industrial chemical products increased, while sales of agricultural and mining products were lower. The effect of lower volume of mining products shipped was partially offset by reimbursement of fixed costs and profit for tons not taken pursuant to contractual arrangements with LSB Industries, Inc. News Release May 6, 2010Page 3 our largest mining customer.Sales of fertilizer grade ammonium nitrate in the first quarter of 2010 were significantly lower than in the first quarter of 2009, due to a late start of the spring fertilizer season, partly as a result of cold and wet weather conditions.The lower volume of fertilizer grade ammonium nitrate, coupled with higher ammonia raw material input costs, resulted in lower agricultural gross margins. In connection with the Pryor Facility project, during January 2010, we began production of anhydrous ammonia, but at production rates lower than our targeted rates. In the first quarter, we began production of UAN on a limited basis.
